          Case 1:17-cv-00102-RDM Document 63 Filed 04/02/20 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

 --------------------------------------------------------------X
   TECO GUATEMALA HOLDINGS, LLC,                              :
                                                              :
                                Petitioner,                   :    Civil Action No. 17-00102 (RDM)
                  - against -                                 :
                                                              :
   REPUBLIC OF GUATEMALA,                                     :
                                                              :
                               Respondent.
 --------------------------------------------------------------X

                          REPUBLIC OF GUATEMALA’S MOTION TO
                          EXTEND THE STATUS REPORT DEADLINE

        Respondent the Republic of Guatemala (the “Republic”) by and through undersigned

counsel submits this motion to extend the deadline from April 14, 2020 to June 15, 2020 for the

status report as ordered by this Court [Dkt #61] (the “Motion”). As described below, this Motion

is necessitated because the fallout from COVID-19 has made the necessary consultations between

the Republic and its counsel in this case practically impossible, in addition of course to the

diversion of attention by the Republic’s officials to more pressing health and other existential

matters. Although we explained this issue to Petitioner and requested its consent to this motion, as

required by DC Local Rule 7(m), and as otherwise would have done out of cooperation, the

Petitioner refused to consent to the extension of the deadline.

        Counsel for the Petitioner sent a demand letter with payment information on March 9,

2020, three days after the Court’s order referenced above [Dkt. #61]. Not to rehash old arguments,

but necessary to discuss, this was the first time since this proceeding began that the Petitioner sent

such information to counsel for the Republic. As additional background information, the

Republic’s appellate brief was due on March 16, 2020, just a few days after the Petitioner sent its
           Case 1:17-cv-00102-RDM Document 63 Filed 04/02/20 Page 2 of 4



demand letter. Because of the deadline for the appellate brief, counsel for the Republic made plans

to travel to Guatemala on March 17, 2020 to discuss the demand letter and related issues. This

meeting was to meet the key officials from the relevant ministries and the attorney general’s office.

        As the Court is well aware, the world as we know it changed the days following March 9,

2020. With relevance to this case, on March 16, 2020, the day that counsel was filing the

Republic’s appellate brief, Guatemala suspended all flights into and out of Guatemala, making

travel to Guatemala impossible.1 In addition, much like the US and many other nations, almost all

government officials in Guatemala have been given leave or are working remotely. Unlike the

U.S., however, the infrastructure and connectivity with regard to communications in Guatemala

make it virtually impossible for counsel for the Republic in this case to consult with the key

officials in Guatemala needed to discuss this matter and the demand letter.

        Some points of context are helpful here. Unlike a corporation, where the CEO or COO

would order such a payment and decide on the course of action, the Republic has multiple

ministries, as well as its attorney general, that need to be consulted with (and they need to consult

together) with regard to actions in foreign courts such as this. In addition, this is not a typical

situation for the Republic in any way, creating the need to have discussions with multiple persons

and, consequently, making in-person meetings with the key decision makers highly preferable.

Lastly, on the context point, the attention of these key decision makers are focused on

extraordinary and unprecedented health, safety, and economic matters. Governments, like the

Republic, can do multiple things at once. But here, the key decision makers for this matter are the

same ones who are addressing these other pressing matters, which adds to the difficulty in having


1
  See “UPDATE 1-Guatemala suspends flights in growing Central America coronavirus lockdown,” Sofia Menchu
and Gustavo Palencia, Reuters, March 16, 2020, found at https://www.reuters.com/article/health-coronavirus-central-
america/update-1-guatemala-suspends-flights-in-growing-central-america-coronavirus-lockdown-idUSL1N2B94Y0
(last visited on April 2, 2020).

                                                        2
         Case 1:17-cv-00102-RDM Document 63 Filed 04/02/20 Page 3 of 4



consultions between the Republic and its counsel. In sum, it has not been possible to consult with

the Republic with respect to the demand letter and the issues relevant for the joint status report.

         None of the above is based on the other unprecedented difficulties that COVID-19 has

created, such as the worldwide economic crisis or even the suspension of many court proceedings

in the US and elsewhere. Quite frankly, as this crisis continues to grow and evolve, the fact that

Teco Guatemala Holdings refused to consent to an extension of the deadline for the status report

or even to propose a shorter extension is telling. But, here, all we are asking for is to allow the

Republic to have the opportunity to have proper consultations with its counsel about the demand

letter sent to the Republic days before this crisis changed the world.

       In conclusion, the Republic requests that the Court extend the date for the filing of a joint

status report from April 14, 2020 to June 15, 2020.



       Respectfully submitted this 2nd day of April 2020:


                                              By:     /s/ Edward Baldwin_______________
                                                      STEPTOE & JOHNSON LLP
                                                      Edward Baldwin (DC Bar #973850)
                                                      1330 Connecticut Avenue, NW
                                                      Washington, D.C. 20036
                                                      Tel: (202) 429-6203
                                                      ebaldwin@steptoe.com
                                                      Counsel for Respondent
                                                      Republic of Guatemala




                                                  3
          Case 1:17-cv-00102-RDM Document 63 Filed 04/02/20 Page 4 of 4



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

 --------------------------------------------------------------X
   TECO GUATEMALA HOLDINGS, LLC,                              :
                                                              :
                                Petitioner,                   :       Civil Action No. 17-00102 (RDM)
                  - against -                                 :
                                                              :
   REPUBLIC OF GUATEMALA,                                     :
                                                              :
                               Respondent.
 --------------------------------------------------------------X




                                          [PROPOSED] ORDER

        Upon consideration of the Republic of Guatemala’s Motion to Extend The Status Report

Deadline, and any response or reply thereto, it is on this ________ day of April 2020, hereby:

        ORDERED that Republic of Guatemala’s Motion to Extend The Status Report Deadline

be GRANTED, and further ORDERED that the parties shall file a joint status report in this matter

on or before June 15, 2020 notifying the Court whether there is any reason that the Court should

refrain from ordering that attachment or execution may proceed as contemplated by 28 U.S.C. §

1610.




                                                             ______________________
                                                             Hon. Randolph D. Moss
                                                             Judge, U.S. District Court for the
                                                             District of Columbia




                                                        4
